ACCEPTED
                                                                     03-15-00438-CV
                                                                             8409948
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               12/30/2015 1:55:00 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
               CAUSE NO. 03-15-00438-CV

                                                    FILED IN
                                             3rd COURT OF APPEALS
               IN THE COURT OF APPEALS            AUSTIN, TEXAS
           FOR THE THIRD DISTRICT OF TEXAS   12/30/2015 1:55:00 PM
                    AUSTIN, TEXAS                JEFFREY D. KYLE
                                                      Clerk



               VINCENT WRENCHER, SR.,
                      Appellant,

                           v.

                THE STATE OF TEXAS,
                      Appellee


   ON APPEAL FROM THE COUNTY COURT AT LAW NO. 8
               TRAVIS COUNTY, TEXAS


APPELLEE'S UNOPPOSED MOTION FOR AN EXTENSION TO FILE
                  APPELLEE'S BRIEF



                 Respectfully submitted,

                     Kenny Conyer
                 Assistant City Attorney
                The City of Austin, Texas
                    700 East ih Street
                  Austin, Texas 78701
                  512-974-4804 office
                    512-974-1244 fax
              Kenny.Conyer@austintexas.gov
                   Bar No. 24065074
TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW, the State of Texas, Appellee, and files this Motion for

Extension of Time to File Appellee's Brief, and in support thereof would show the

Court as follows:


      1. Appellee believes its response brief will be due on December 30, 2015.

         Appellee requests an extension of one month, to February 1, 2016, to file

         its brief. This is Appellee's first request for an extension in this case.

      2. The Assistant City Attorney assigned to this case, Kenny Conyer,             IS


         unable to complete a response brief due to the holiday work schedule

         combined with a heavy work load. Appellee notes the Court has granted

         two extensions for the Appellant.



                                     PRAYER

             Wherefore, the State would, for the reasons stated herein, request that

the Court grant this motion for an extension of time.

      Respectfully Submitted,

                                              Anne Morgan
                                              City Attorney
                                              State Bar No. 14432400
State Bar No. 24065074

Assistant City Attorney for
The City of Austin, Texas
700 East ih Street
Austin, Texas 78701
512-974-4804 office
512-974-1244 fax
Kenny.Conyer@austintexas.gov
                        CERTIFICATE OF SERVICE

     This is to certify that I have served a copy of the foregoing on all parties, or

their attorneys of record, in compliance with the Texas Rules of Appellate

Procedure, this~ day of December, 2015.

Via Certified Mail, _ _ _ _ _ _ _ to:
Mr. Vincent Wrencher Senior
1117 Briargate
Austin, Texas 78753
                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.l(a)(5), I certify that I

have conferred, or made a reasonable attempt to confer, with all other parties,

which are listed below, about the merits of this motion with the following results:

                   Vincent Wrencher Sr., Prose

                                opposes motion
                          X     does not oppose motion
                                agrees with motion
                                would not say whether motion is opposed
                                did not return my message regarding the motion